In a support proceeding, the husband appeals from an order of the Family Court, Putnam County (Delaney, J.), dated May 21,1981, committing him to jail for a period of six months for violation of a support order. Order reversed, on the law, without costs or disbursements, and contempt petition dismissed. The findings of fact have not been considered. The order to show cause, by which the contempt application was made, failed to contain the notice and warning required by subdivision (b) of section 453 of the Family Court Act. Accordingly, the Family Court lacked jurisdiction to order the appellant’s commitment (see Barreca v Barreca, 77 AD2d 793). Hopkins, J. P., Mangano, Rabin and Cohalan, JJ., concur.